Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE) Under 37 CFR 1.1
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/25/22 has been entered.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-3, 5 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Shibukawa et al (JP2010166742, submitted in the IDS, herein ‘JP’742’).
JP’742 discloses an electric motor (figs. 2-4) comprising: a shaft [4] defining an axis of rotation; a rotor [1], with arrays of PMs [6] (N-pole PMs and S-pole PMs are alternately arranged), and a stator [2], with the its coils [8], supported by the shaft, the rotor and the stator comprising: an electromagnetic torque-generating assembly (i.e. the rotor’s PMs and the stator’s coils) configured to cause the rotor to rotate about the axis of rotation; and a magnetic lift-generating assembly (i.e. the rotatable PM [12] the stator [7-8]) configured to generate an axially directed force that changes a torque constant of the electric motor as a function of a rotational speed of the rotor about the axis of rotation, wherein the electric motor is a radial flux motor.  
RE claim 5/2, JP’742 discloses the electric motor, as shown in fig. 2 and 4, wherein the electromagnetic torque-generating assembly comprises a permanent magnet array [12] disposed on the rotor [1] and a coil stator assembly [7-8] disposed on the stator [2], and the axially directed force changes a magnetic engagement length between the permanent magnet array [12] and the coil stator assembly [7-8] as a function of the rotational speed of the rotor about the axis of rotation.

    PNG
    media_image1.png
    807
    1311
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    296
    770
    media_image2.png
    Greyscale


RE claims 11/2 and 12/11, JP’742 discloses the electric motor (fig. 4) is configured to apply a return force opposing the axially directed force to vary an axial distance between the rotor and the stator in proportion to lift generated by the magnetic lift-generating assembly, wherein the return force is substantially constant over a range of operation (i.e. springs [14] fig. 4) of motor to vary the axial distance (10L, 10R) between the rotor and the stator in proportion to lift generated by the magnetic lift-generating assembly).

Claims 2-5 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Shibukawa (US 20070216252, herein ‘Shibukawa’).
Shibukawa discloses an electric motor comprising: a shaft [2] defining an axis of rotation; a rotor [4A, 4B in fig. 1; 4A’, 4B’ in fig. 2] and a stator [13] supported by the shaft, the rotor and the stator comprising: an electromagnetic torque-generating assembly configured to cause the rotor to rotate about the axis of rotation (i.e. the rotor’s permanent magnets (PM) [21A, 21B] and the stator coils [12] are read as the claimed “electromagnetic torque-generating assembly” because the magnetic interaction between the rotor’s PMs and the stator coils causes the rotor to rotate); and a magnetic lift-generating assembly (i.e. the rotors [4C, 4D in fig. 1; 4C’, 4B’ in fig. 2], the stator’s core [11], and the screw sections [23A, 23B in fig. 1; 27A, 27B in fig. 2)  configured to generate an axially directed force that changes a torque constant of the electric motor as a function of a rotational speed of the rotor about the axis of rotation ([0032]-[0041]).


    PNG
    media_image3.png
    580
    1616
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    446
    1593
    media_image4.png
    Greyscale


RE claim 3/2, Shibukawa discloses an electric motor (fig. 3) comprising: a shaft [2] defining an axis of rotation; a rotor [34A, 34B fig. 3], with the respective PMs [21A’, 21B’], and a stator [13’], with the its coils [12’], supported by the shaft, the rotor and the stator comprising: an electromagnetic torque-generating assembly (i.e. the rotor’s PMs and the stator’s coils) configured to cause the rotor to rotate about the axis of rotation; and a magnetic lift-generating assembly (i.e. the rotor assembly [34C, 34D], with the PMs [21C’, 21D’], the stator core [11’], the mechanism [25A’, 25B’] and the springs [27A, 27B’ fig. 3 or 23A’-23B’ figs. 4-6]) configured to generate an axially directed force that changes a torque constant of the electric motor as a function of a rotational speed of the rotor about the axis of rotation, wherein the electric motor is a radial flux motor.  Also, Figs. 4-6 shows various embodiments of the same radial flux motor. 
RE claim 4/2, Shibukawa discloses the electric motor of claim 2, wherein the electric motor is an axial flux motor (figs. 1-2).
RE claim 5/2, Shibukawa discloses the electric motor, as shown in fig. 5, wherein the electromagnetic torque-generating assembly comprises a permanent magnet array [21C’] disposed on the rotor [44C] (see [0061] for radial-flux motor; also see [0024] for the axial-flux motor) and a coil stator assembly [12’] disposed on the stator [13’], and the axially directed force changes a magnetic engagement length between the permanent magnet array and the coil stator assembly as a function of the rotational speed of the rotor about the axis of rotation.
RE claims 11/2 and 12/11, Shibukawa discloses the electric motor (fig. 2) is configured to apply a return force opposing the axially directed force to vary an axial distance between the rotor and the stator in proportion to lift generated by the magnetic lift-generating assembly, wherein the return force is substantially constant over a range of operation (i.e. springs [27A-27B fig. 2, 27A’-27B’ in figs. 3-6] of motor in Fig. 2 to vary the axial distance (gap g1) between the rotor and the stator in proportion to lift generated by the magnetic lift-generating assembly).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over JP’742 or alternately over Shibukawa, as applied to claim 2 above.  Also, Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over JP’742 or alternately over Shibukawa.
JP’742 or alternately over Shibukawa, each discloses the claimed invention, except for the added limitations of the above listed claims.
RE claim 6/2, JP’742 or alternately over Shibukawa, each discloses the magnetic lift-generating assembly is an active magnetic lift-generating assembly, wherein the rotatably PMs, which attached to the rotor, magnetically interacting with the core/coil of the stator.  On the other hand, the present invention claims a passive magnetic lift generating assembly.  
Nonetheless, those skilled in the art would understand that passive magnetic lift-generating assembly (aka passive magnetic bearing/suspension) is also well-known in the art.  Configuring a passive magnetic lift-generating assembly with rotatably PM(s) interacting with stationary PM(s) creating a reliable constant magnetic lift-generating force would ensure steady magnetic lifting support thereof.  On the contrary, configuring an active magnetic lift-generating assembly with rotatably PM(s) interacting with stationary electromagnets (as in the prior art refs JP’742 or Shibukawa) creating a controllable magnetic lift-generating force to enable adjusting/controlling magnetic lifting force based on rotary speed, torque, and load thereof.  Either one of the two configurations is clearly a matter of obvious engineering design choices. 
Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art motor by configuring the magnetic lift- generating assembly is a passive magnetic lift-generating assembly.  Doing so would provide the motor with a reliable constant magnetic lift-generating force would ensure steady magnetic lifting support thereof; also, such modification would be a matter of obvious engineering design choice.
RE claims 7/2-9/2, those skilled in the art would understand that the important teaching concept of JP’742 or of Shibukawa is to provide a magnetic lift-generating assembly comprising  the first component that is a rotatably magnetic component (i.e. PMs in the prior art) being attached to the rotor and the second component that is a stationary magnetic component (i.e. conductive plate/core with coils), wherein the first and second components magnetically interacting to generate a magnetic lifting force and to generate an axially directed force that changes a torque constant of the electric motor as a function of a rotational speed of the rotor about the axis of rotation.  Those skilled in the art would understand that by applying this important teaching concept, without departing from the prior art teaching concept, it would be obvious to an artisan to change/modify the magnetic lift-generating assembly’s rotatably component and/or stationary component as long as there is a magnetic interacting between the rotatably component and the stationary component of the magnetic lift-generating assembly in order to generate a magnetic lifting force, it would have been obvious to an artisan to modify the prior art motor of either JP’742 or Shibukawa by variously, such that a conductive plate mounted on the stator; and a permanent magnet mounted on the rotor opposite the permanent magnet and configured to induce eddy currents in the conductive plate, the eddy currents generating the axially directed force between the stator and the rotor, as in claim 7; or a conductive plate mounted on the rotor and a coil mounted on the stator opposite the conductive plate and configured to generate the axially directed force between the disk and the stator, as in claim 8; or a disk fixed to the shaft and a conductive plate mounted to the disk and a coil on the stator opposite the conductive plate and configured to generate the axially directed force between the disk and the stator, as in claim 9.  Doing so would provide magnetic lift-generating assembly with its conductive component and/or coil component as individual components separable from the motor’s stator for easily repairing/replacing; also, such modification is a matter of obvious engineering design choices based on particular industrial implementations of the motor because the modifications are applicably based on the important teaching concept of JP’742 or of Shibukawa.
RE claim 13/11 and claim 20, JP’742 or alternately over Shibukawa, each substantially discloses the claimed motor, particularly the motor has the spring ([14] in JP’742 or [27A-27B, 27A’-27B’] in Shibukawa) in response to the axially directed repulsive force, the restorative force pushing the rotor towards the stator along the axis of rotation, instead of reversely pushing the stator towards the rotor along the axis of rotation, as claimed.  Nonetheless, those skilled in the art would understand that this is a reversely arrangement of the spring assembly, i.e. the so-called restorative force assembly, such that the spring’s restorative force pushing the stator, instead of pushing the rotor as in the prior art.  Thus, it would have been obvious to an artisan to modify the prior art motor of either JP’742 or Shibukawa by reversely re-arranging the spring assembly to the stator, instead of being positioned in the rotor, so that the axially directed repulsive force, i.e. the restorative/return force applied to the stator, pushing the stator towards the rotor along the axis of rotation.  Doing so would be a matter of obvious engineering design choices and such reversely re-arrangement would require only ordinary skills in the art because it has been held that one of ordinary skill in the art would have the necessary mechanical skill to make simple reversals of positions of mechanical parts without an express teaching in a reference (In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  In this instant case, reversing the spring’s position in the rotor (as in the prior art motor) to being in the stator would require only necessary mechanical skills.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over JP’742 or alternately over Shibukawa, as applied to claim 2 above, in view of Gao (CN 203896111, herein ‘Gao’).  Also, Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over JP’742 or alternately over Shibukawa in view of Gao.
JP’742 or alternately over Shibukawa, each substantially discloses the claimed invention, except for the added limitations of a linear bearing supporting the stator on the shaft; and a rotating bearing supporting the rotor on the shaft.
Gao, however, teaches a motor (figs 2-5) comprising a rotor [2] rotatably supported by a shaft (fig. 2) and a stator [1-1, 1-2].  The motor further comprises a linear bearing [8] supporting the stator on the shaft; and a rotating bearing [6] supporting the rotor on the shaft (see [0039]-[0040]) for realizing magnetic coupling speed between the stator and the rotor, indirectly realizes the adjusting motor of permanent magnet magnetic flux air gap effectively (taught by Gao, see [0018] and [0040]).  Hence, by applying the Gao important teaching concept, it would have been obvious to an artisan to modify the prior art motor of either JP’742 or Shibukawa by providing a linear bearing supporting the stator on the shaft; and a rotating bearing supporting the rotor on the shaft.  Doing so would provide an improved motor with magnetic coupling speed between the stator and the rotor, by indirectly adjusting magnetic flux air gap effectively.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Note: to avoid unnecessary lengthy Office Action, it is referable that the Applicant refer to US 10763713 for comparing the patented claims to the present application’s spending claims. 
Claims 2-5, 6, 7-8, 9, 11-13 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US 10763713 (herein ‘the US’713’). 
RE claims 2-5, 7-8, 11-13 and 20, although the claims at issue are not identical, they are not patentably distinct from each other because both the patented invention and the currently pending claimed invention relate to the same electric motor comprising: the motor’s stator and rotor as electromagnetic torque generating assembly (i.e. the US’713 claimed “one of the first and second subsystems comprising a magnetic rotor assembly and the other one of the first and second subsystems comprising a coil stator assembly”) and the currently pending claimed motor’s a magnetic lift-generating assembly is the US’713 claimed “the first subsystem comprises an array of lift-generating elements for generating axially directed magnetic fields; wherein the second subsystem comprises an electrically conductive region aligned with and opposite to the array of lift-generating elements of the first subsystem, the array of lift-generating elements and the electrically conductive region separated from each other in the axial direction by a separation distance; and wherein the bearing assembly enables the magnetic rotor assembly to rotate about the rotational axis of the hub assembly and enables the separation distance of the magnetic rotor assembly and the coil stator assembly to change in response to a lift force generated by the movement of the array of lift-generating elements and the electrically conductive region with respect to each other”.  The present application’s pending dependent claims, as listed above, are corresponding to the US’713 dependent claims, as listed above.  Again, although the claims at issue are not identical, they are not patentably distinct from each other because both the patented invention and the currently pending claimed invention relate to the same electric motor.
RE claim 6/2, the US’713 patented motor’s magnetic lift-generating assembly is an active magnetic lift-generating assembly, while the present invention claims a passive magnetic lift generating assembly.  Nonetheless, those skilled in the art would understand that passive magnetic lift-generating assembly (aka passive magnetic bearing/suspension) is also well-known in the art.  Configuring a passive magnetic lift-generating assembly with rotatably PM(s) interacting with stationary PM(s) creating a reliable constant magnetic lift-generating force would ensure steady magnetic lifting support thereof.  On the contrary, configuring an active magnetic lift-generating assembly with rotatably PM(s) interacting with stationary electromagnets creating a controllable magnetic lift-generating force to enable adjusting/controlling magnetic lifting force based on rotary speed, torque, and load thereof.  Either one of the two configurations is clearly a matter of obvious engineering design choices. 
Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the US’713 motor by configuring the magnetic lift- generating assembly is a passive magnetic lift-generating assembly.  Doing so would provide the motor with a reliable constant magnetic lift-generating force would ensure steady magnetic lifting support thereof; also, such modification would be a matter of obvious engineering design choice.
RE claim 9/2, it would have been obvious to an artisan to modify the US’713 motor of by providing a disk fixed to the shaft and a conductive plate mounted to the disk and a coil on the stator opposite the conductive plate and configured to generate the axially directed force between the disk and the stator, as in claim 9.  Doing so would provide an improved magnetic lift-generating assembly having a disk, as supporting means for the conductive plate.
Claims 10 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US’713 in view of Gao.
The US’713 motor does claimed a bearing as in claim 1 “the bearing assembly enables the magnetic rotor assembly to rotate about the rotational axis” or as in claim 23/17 “the rotor is coupled to the shaft by a first bearing assembly and the stator is coupled to the shaft by a second bearing assembly; the first bearing assembly is configured to prevent the rotor from moving axially with respect to the shaft; and the second bearing assembly is configured to constrain the stator to move axially with respect to the shaft”.  These claimed bearings in the US’713 motor are corresponding to the present claimed “rotating bearing” and “linear bearing” in claims 10 and 19 of the present invention.  However, the US’713 does not specifically set limitations as “linear bearing” and “rotating bearing” as in the present application’s claims 10 and 19.  Nonetheless, Gao teaches a motor having linear bearing for linearly support the stator’s linear moving and a rotating bearing for supporting the rotor’s rotation.  See above detailed explanation of the Gao ref for the same reason of rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834